DETAILED ACTION
This office action is responsive to communication filed on April 19, 2022.
Response to Arguments
Applicant's arguments filed April 19, 2019 have been fully considered but they are not persuasive.  
Applicant argues, with respect to claims 1 and 13, that Sekine does not teach an inter-cycle delay time, in which the reset signal RST is set to a low level and the photodiode biasing signal PDB is set to a low level, is provided between a readout stage and an adjacent reset stage of a next cycle, and wherein the reset stage is a stage for supplying the reset signal RST having a high level so as to turn on the reset switch transistor, and the readout stage is a stage for supplying the photodiode biasing signal PDB having a high level so as to turn on the amplification transistor.
The Examiner respectfully disagrees.  Sekine teaches, in figure 14, an inter-cycle delay time (T1), in which the reset signal RST (RN) is set to a low level (see figure 14) and the photodiode biasing signal PDB (Gn) is set to a low level (see figure 14), is provided between a readout stage (i.e. a corresponding to a T4 stage prior to T1 in figure 14) and an adjacent reset stage of a next cycle (i.e. T3 of the next cycle shown in figure 14), and wherein the reset stage is a stage for supplying the reset signal RST (Rn) having a high level so as to turn on the reset switch transistor (240, see T3 of figure 14), and the readout stage is a stage for supplying the photodiode biasing signal PDB (Gn) having a high level so as to turn on the amplification transistor (220, i.e. when Gn has a high level immediately prior to T1 in figure 14).  See paragraphs 0140-0149.  An annotated figure 14 of Sekine is provided on the following page.

    PNG
    media_image1.png
    566
    506
    media_image1.png
    Greyscale

Therefore, the rejection is maintained by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-11 and 13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekine (US 2016/0027827).

	Consider claim 1, Sekine teaches:
	A unit cell (figure 13) for use in an optical active pixel sensor (APS) (figure 12), the unit cell (see figure 13) comprising: 
	a photodiode (210) having a first terminal (i.e. its anode) connected to a photodiode biasing line that supplies a photodiode biasing signal PDB (Gn, see figure 13), and a second terminal (i.e. its cathode) opposite from the first terminal (see figure 13, paragraph 0135); 
	a reset switch transistor (TFT, 240, paragraph 0135) having a first terminal connected to the second terminal of the photodiode (see figure 13), and a second terminal connected to a reference voltage line (VB, see figure 13), and a gate of the reset switch transistor (240) is connected to a reset signal supply line that supplies a reset signal RST (Rn, see figure 13); and 
	an amplification transistor (TFT, 220, paragraph 0135) having a first terminal connected to an output readout line (Dm, see figure 13), and a second terminal connected to a driving voltage supply line (VP, see figure 13), and a gate of the amplification transistor (220) is connected to a node (Na) constituting the connection of the second terminal of the photodiode (210) and the first terminal of the reset switch transistor (240, see figure 13).
	The Examiner notes that claim 1 is directed toward an apparatus (i.e. a unit cell for use in an optical active pixel sensor).  The recitation “wherein an inter-cycle delay time, in which the reset signal RST is set to a low level and the photodiode biasing signal PDB is set to a low level, is provided between a readout stage and an adjacent reset stage of a next cycle, and wherein the reset stage is a stage for supplying the reset signal RST having a high level so as to turn on the reset switch transistor, and the readout stage is a stage for supplying the photodiode biasing signal PDB having a high level so as to turn on the amplification transistor” corresponds to a method of operating the claimed apparatus and thus does not materially affect the structure of the apparatus.  As detailed in MPEP 2114(II), the manner of operating a device does not differentiate an apparatus claim from the prior art.  Specifically, MPEP 2114(II) stipulates that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Sekine teaches all of the structural limitations of claim 1.  Whether Sekine teaches the claimed manner of operation associated with said structure is inconsequential, as claim 1 is directed toward an apparatus and not toward a method of operating the apparatus.
	Nevertheless, in the interest of compact prosecution, the Examiner points out that Sekine teaches an inter-cycle delay time (T1), in which the reset signal RST (RN) is set to a low level (see figure 14) and the photodiode biasing signal PDB (Gn) is set to a low level (see figure 14), is provided between a readout stage (i.e. a corresponding to a T4 stage prior to T1 in figure 14) and an adjacent reset stage of a next cycle (i.e. T3 of the next cycle shown in figure 14), and wherein the reset stage is a stage for supplying the reset signal RST (Rn) having a high level so as to turn on the reset switch transistor (240, see T3 of figure 14), and the readout stage is a stage for supplying the photodiode biasing signal PDB (Gn) having a high level so as to turn on the amplification transistor (220, i.e. when Gn has a high level immediately prior to T1 in figure 14).  See paragraphs 0140-0149.  An annotated figure 14 of Sekine is provided on the following page.

    PNG
    media_image1.png
    566
    506
    media_image1.png
    Greyscale



	Consider claim 2, and as applied to claim 1 above, Sekine further teaches that the reset switch transistor (240) and the amplification transistor (220) are thin film transistors (TFT, see paragraphs 0135 and 0062).

	Consider claim 4, and as applied to claim 1 above, Sekine further teaches that the first terminal of the photodiode (210) is an anode and the second terminal of the photodiode (210) is a cathode (see figure 13, claim 1 rationale).

	Consider claim 5, and as applied to claim 1 above, Sekine further teaches a sensor matrix comprising a plurality of unit cells according to claim 1 arranged in rows and columns (see figure 12, paragraph 0135).

	Consider claim 6, and as applied to claim 5 above, Sekine further teaches a driver IC (driving circuit, 400, paragraph 0136) connected to the sensor matrix (see figure 12) that supplies the reset signal RST (R) to reset switch transistors (240) of the sensor matrix (see paragraph 0064), and that supplies a photodiode biasing PDB signal (G) to photodiodes (210) of the sensor matrix (see paragraphs 0064); and 
	an analogue front end (AFE) (signal processing circuit, 300, paragraph 0136) connected to the sensor matrix (see figure 12) that reads and processes output readout signals that are outputted from output readout lines of the sensor matrix (see paragraphs 0063, 0101-0106).

	Consider claim 7, and as applied to claim 6 above, Sekine further teaches that the driver IC (400) is configured to provide the RST (R) and PDB (G) signals on a row basis of unit cells of the sensor matrix (see figure 12, paragraph 0060), and the AFE (300) is configured to read the output readout signals on a column basis of unit cells of the sensor matrix (see figure 12, paragraph 0060). 

	Consider claim 8, and as applied to claim 6 above, Sekine further teaches interface circuitry connected between the sensor matrix and the AFE, wherein the interface circuity is configured to apply signal conditioning to adapt the output readout signals to a specification of the AFE (As detailed in paragraphs 0102-0107, the signal processing circuit may comprise the active load circuitry shown in figures 5A and 5B, and may also comprise the sampling circuit shown in figure 6.  The Examiner interprets the active load circuitry (figures 5A and 5B) to be the interface circuitry, as this circuitry adjust the gain (i.e. applies signal conditioning) to the output signal, paragraph 0105.  The Examiner interprets the sampling circuit (figure 6) to be the AFE, as this circuitry reads and processes the output signals, paragraph 0107.).

	Consider claim 9, and as applied to claim 8 above, Sekine further teaches that the interface circuitry (figures 5A and 5B) is implemented on a same substrate as the sensor matrix (see paragraph 0104).

	Consider claim 10, and as applied to claim 6 above, Sekine further teaches reference voltage supply lines (power source lines, P2) that supply a reference voltage (VB) to the sensor matrix (see figure 12, paragraph 0060), and driving voltage supply lines (P1) that supply a driving voltage (VP) to the sensor matrix to generate the output readout signals (see figure 12, paragraph 0060).

	Consider claim 11, and as applied to claim 10 above, Sekine further teaches the reference voltage supply lines (P2) are arranged in a first direction, and the driving voltage supply lines (P1) are arranged in a second direction perpendicular to the first direction (Both the reference voltage supply lines (P2) and the driving voltage supply lines (P1) are arranged in horizontal and vertical directions (i.e. perpendicular directions), as shown in figure 12.).

	Consider claim 13, Sekine teaches:
	A method of operating an optical active pixel sensor (APS) (figure 12) comprising the steps of: 
	arranging a plurality of unit cell pixel circuits in a sensor matrix of rows and columns (see figure 12), wherein each unit cell (see figure 13) of the plurality of unit cells is operable in a reset stage, a photo-sensing stage, and a readout stage (i.e. as shown in figure 14); wherein: 
	the reset stage comprises: applying a reset signal RST (Rn) to turn on a reset transistor (TFT, 240, paragraph 0135) of the unit cell (figure 13, i.e. when pulsing Rn high prior to T1 in figure 14) to electrically connect a first terminal of a photodiode (i.e. the cathode terminal of the photodiode 210) of the unit cell (figure 13) to a reference voltage (VB, see figure 13); 
	applying a photodiode biasing signal PDB (Gn) to a second terminal of the photodiode (210, figure 13, i.e. applying VGH to Gn prior to T1 in figure 14), wherein PDB (Gn) is set relative to the reference voltage (VB) to reverse bias the photodiode (210) and to charge a capacitance of the photodiode (The voltage (VGH) applied to Gn is smaller than VB in order to reverse bias the photodiode (210), as detailed in paragraph 0138.); and 
	at the end of the reset stage, switching RST (Rn) to turn off the reset transistor (240) to electrically isolate the photodiode (210) from the reference voltage (i.e. by driving Rn low prior to T1 in figure 14, paragraph 0146); 
	the photo-sensing stage (T1, figure 14) comprises: 
	absorbing incident light with the photodiode (210), wherein the photodiode capacitance discharges proportionally to an illuminance of the incident light (i.e. as shown by VNa in figure 14, paragraph 0140); and 
	wherein discharging the photodiode capacitance pulls a gate voltage (VNa) of an amplification transistor (TFT, 220, see figure 13, paragraph 0135) connected to the second terminal of the photodiode (210, see figure 13) toward PDB (Gn) in an amount proportional to the illuminance of the incident light (i.e. during T1 of figure 14, paragraph 0140); and 
	the readout stage comprises pulsing PDB (Gn) to a level (VGH) to raise the gate voltage of the amplification transistor (220) sufficiently to turn on the amplification transistor (i.e. after T1 in figure 14, paragraphs 0141 and 0142); and 
	reading out an output readout signal from the amplification transistor (220), wherein the output readout signal is dependent upon the gate voltage (VNa) of the amplification transistor (i.e. reading out the readout signal to node Nb, figure 2B, paragraphs 0141-0144); and 
	the illuminance of the incident light is determinable based on the output readout signal (“a voltage according to the signal of the pixel 201 is outputted as the terminal voltage (voltage of the node Nb) of the resistance 310”, paragraph 0063), 
	an inter-cycle delay time, in which the reset signal RST is set to a low level to turn off the reset switch transistor and the photodiode biasing signal PDB is set to a low level to reverse bias the photodiode, is provided between the readout stage and an adjacent reset stage of a next cycle
	and an inter-cycle delay time (T1), in which the reset signal RST (RN) is set to a low level to turn off the reset switch transistor (see figure 14) and the photodiode biasing signal PDB (Gn) is set to a low level to reverse bias the photodiode (see figure 14), is provided between a readout stage (i.e. a corresponding to a T4 stage prior to T1 in figure 14) and an adjacent reset stage of a next cycle (i.e. T3 of the next cycle shown in figure 14).  See paragraphs 0140-0149 and the annotated figure 14 of Sekine provided in the rejection of claim 1.

	Consider claim 14, and as applied to claim 13 above, Sekine further teaches that each unit cell of the plurality of unit cells further is operable to perform a reset noise cancellation operation to cancel reset noise that is introduced during the reset stage, the reset noise cancellation operation comprising: after the reset stage and before the photo-sensing stage, performing a first readout stage comprising pulsing PDB to the level to raise the gate voltage of the amplification transistor sufficiently to turn on the amplification transistor, and reading out an output readout signal from the amplification transistor and measuring a first photodiode output V1; after the photo-sensing stage, performing a second readout stage comprising the readout stage as recited in claim 13 and measuring a second photodiode output V2; and electronically subtracting (V2-V1) to generate an output readout signal that is not affected by the reset noise (As shown in figure 14, GN is pulsed from T2-T4 in order to turn on the amplification transistor (220).  A signal output corresponding to V1 is sampled at T4 of figure 14.  The second readout stage corresponding to V2 is performed at T2 of figure 14.  The sampling circuitry of figure 6 subtracts the output of T4 from the output of T2.  As shown in figure 14, a sampling period corresponding to T4 is also performed prior to T1.  See paragraphs 0107 and 0141-0149.).

	Consider claim 15, and as applied to claim 13 above, Sekine further teaches setting a level of PDB (Gn) during the reset and photo-sensing stages (see figure 14), and a duration of the photo-sensing stage (T1), in combination to avoid saturation of the photodiode (210) during the photo-sensing stage (As shown during T1 of VNa in figure 14, the output signal continuously decreases until the end of T1 and thus the photodiode (210) does not saturate.).

	Consider claim 16, and as applied to claim 13 above, Sekine further teaches that the readout stage does not affect the charge of the photodiode (Nondestructive readout is performed in period T2 of figure 14, paragraphs 0142-0144.).

	Consider claim 17, and as applied to claim 13 above, Sekine further teaches that RST (R) and PDB (G) are applied to the sensor matrix on a row basis (see figure 1), and the output readout signals are read on a column basis (i.e. via column lines D, see figure 1).

	Consider claim 19, and as applied to claim 13 above, Sekine further teaches that the readout output signal is an output current (“current”, paragraph 0142), and the method further comprises converting the output current to an output voltage (VNb) for determining the illuminance of the incident light (see paragraphs 0143 and 0144).

	Consider claim 20, and as applied to claim 13 above, Sekine further teaches that there is no overlap of time-adjacent PDB pulses of different rows (“The driving circuit 400 is a circuit which has a function of outputting a pulse sequentially to the scan lines G1 to G4 and the control lines R1 to R4 in a period where the image sensor 101 outputs the signals of all the pixels 201, and it can be constituted with a shift register, for example.” Paragraph 0064).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US 2016/0027837) in view of Lilak et al. (US 2019/0393249).

	Consider claim 3, and as applied to claim 1 above, Sekine further teaches that the reset switch transistor (240) and the amplification transistor (220) are TFTs (paragraph 0061).
	However, Sekine does not explicitly teach that these transistors are n-type IGZO transistors.
	Lilak et al. similarly teaches TFTs (110, 130, paragraph 0038).  However, Lilak et al. additionally teaches that the TFTs are n-type IGZO transistors (i.e. the TFTs are n-type transistors with IGZO channel layers, paragraph 0038).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the amplification TFT and the reset switch TFT taught by Sekine be n-type IGZO transistors as taught by Lilak et al. as this only involves combining prior art elements according to known methods to yield predictable results such as producing thin film transistors as an attractive option for fueling Moore’s law (Lilak et al., paragraph 0003).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US 2016/0027837) in view of Yeke Yazdandoost et al. (US 2019/0362120).

	Consider claim 12, Sekine teaches the optical APS of claim 5 (see claim 5 rationale).
	However, Sekine does not explicitly teach that the optical APS is located adjacent to a display panel of a display system, wherein the optical APS system senses light that is incident to the display system.
	Yeke Yazdandoost et al. similarly teaches an image sensor (1031, figure 3, paragraph 0062).
	However, Yeke Yazdandoost et al. additionally teaches that the image sensor (1031) is located adjacent to a display panel (display, 1023) of a display system (figures 2 and 3), wherein the image sensor (1031) senses light that is incident to the display system (see paragraphs 0062 and 0110).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the optical APS taught by Sekine be incorporated into a display as taught by Yeke Yazdandoost et al. for the benefit of enabling fingerprint sensing (Yazdandoost et al., paragraph 0110).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696